Citation Nr: 0724124	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychosis to 
include paranoid schizophrenia and major depression.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1993 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.  During that hearing, the 
veteran withdrew from appeal the claim of service connection 
for post-traumatic stress disorder.  

In an unappealed rating decision in January 2003, the RO 
denied the veteran's application to reopen the claim of 
service connection for a psychosis to include paranoid 
schizophrenia and major depression.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  38 U.S.C.A. § 7105.  

On the current application to reopen, the RO reopened the 
claim and adjudicated the claim on the merits.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality had attached to the 
previous rating decision, denying service connection for a 
psychosis to include paranoid schizophrenia and major 
depression.

The reopened claim of service connection for a psychosis to 
include paranoid schizophrenia and major depression is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in January 2003, the RO denied the 
application to reopen the claim of service connection for a 
psychosis to include paranoid schizophrenia and major 
depression on the basis that new and material evidence had 
not been presented; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights in January 2003, he did not appeal the rating 
decision.  

2. The additional evidence presented since the rating 
decision in January 2003 by the RO includes evidence that is 
not cumulative or redundant of evidence previously considered 
and that, by itself or when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for a psychosis to include 
paranoid schizophrenia and major depression.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The Board's decision, herein, regarding the application to 
reopen the claim of service connection for a psychosis to 
include paranoid schizophrenia and major depression, is 
favorable to the veteran such that no further action is 
required to comply with the VCAA 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in January 2003, the RO denied service 
connection for a psychosis to include paranoid schizophrenia 
and major depression on the basis that new and material 
evidence had not been presented to reopen the claim.  The 
veteran's claim for service connection for a psychosis to 
include paranoid schizophrenia and major depression was 
previously denied in a June 1995 rating decision of the RO.  

In a letter, dated in January 2003, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not appeal the adverse determination, the 
rating decision by the RO in January 2003 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
January 2003 consisted of private medical records, dated 
before and after service, an incomplete set of service 
medical records, a VA examination report of April 1995, and 
statements of the veteran, which are summarized as follows.  

Prior to service, records from Southeast Arkansas Mental 
Health Center, Bridgeway Hospital, and Jefferson Regional 
Medical Center show that the veteran was treated on an 
outpatient and inpatient basis for various psychoses.  He was 
diagnosed with brief reactive psychosis in January 1986, 
after being seen in the emergency room twice, in part for 
complaints of having heard voices.  He was hospitalized, in 
part for auditory hallucinations, from October 1988 to 
December 1988 and was discharged with a diagnosis of major 
depression with psychotic features.  He was followed-up every 
three months thereafter.  

Service records show that the veteran served on active duty 
from March 1993 to July 1994.  The service medical records 
are incomplete, but contain the report of separation 
examination.  On separation examination, it was reported that 
the veteran had a mental health evaluation with a finding of 
adjustment disorder, not considered disabling.  The veteran's 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, indicates that he was separated from service for 
convenience of the government for a condition that was not a 
physical disability but a personality disorder.  
 
After service, records from Jefferson Regional Medical Center 
show that the veteran was hospitalized in December 1994 for 
bizarre behavior.  Upon discharge in January 1995, his 
diagnoses were schizophrenia, chronic paranoid type with 
acute exacerbation; and rule out post traumatic stress 
disorder, chronic.  The veteran was then immediately admitted 
to the Arkansas State Hospital until February 1995, at which 
time his diagnosis was schizophrenia, paranoid type.  At the 
time of an April 1995 VA examination, his diagnosis was major 
depression, recurrent, severe with psychotic features, in 
current medication remission.  In regard to the diagnosis, 
the examiner commented that this was clearly a circumstance 
of an illness which was documented to have existed prior to 
service.  Records from Southeast Arkansas Behavioral 
Healthcare System show that the veteran was seen from 1995 to 
2002 for his mental disability.  He was maintained on 
medication and followed up regularly.  A July 2002 record 
indicates that he was being treated for schizoaffective 
disorder.   

In a statement received in August 1995, the veteran indicated 
that while in the service he became depressed and had no 
intentions of returning to active duty when he came home on a 
furlough.  He stated that his family convinced him to return 
until his discharge in July 1994.  

After service, the veteran stated that he was too depressed 
to maintain a steady job.  He indicated that he was on heavy 
medication.  In an application to reopen his claim received 
in August 2002, the veteran claimed that his disability of 
depression began during service.  

Current Claim to Reopen

As the unappealed rating decision in January 2003 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

The current application to reopen was received at the RO in 
June 2005. 

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the rating decision 
in January 2003 consists of private medical records, as well 
as statements and testimony of the veteran.   

In various statements and testimony, the veteran has 
expressed the belief that his mental disorder was aggravated 
during service due to the stress of the military training and 
lifestyle.  

The statements and testimony are repetitive of statements 
previously considered by the RO.  And repetitive or redundant 
evidence by definition is not new and material evidence under 
38 C.F.R. § 3.156. 

Medical records from R.W., M.D., of Southeast Arkansas 
Behavioral Healthcare, dated from June 2004 to February 2006 
show that the veteran received treatment for schizoaffective 
disorder, bipolar type.  Such evidence, while new, is 
cumulative as it supports a fact previously established and 
considered, that is, a current psychiatric disorder.  And 
cumulative evidence by definition is not new and material 
evidence under 38 C.F.R. § 3.156. 

In a statement, dated in May 2006, a psychiatric social 
worker at Southeast Arkansas Behavioral Healthcare System 
indicated that she has been seeing the veteran on a regular 
basis since March 2005 and she expressed the opinion that the 
veteran's condition was exacerbated by his military service.  
The statement is not only new but also material because it 
relates to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that the current 
mental disorder is attributable to his period of active 
service and aggravated therein.  This evidence, on its face, 
raises a reasonable possibility of substantiating the claim.  
As this evidence is new and material, the claim is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychosis to include paranoid 
schizophrenia and major depression is reopened, and to this 
extent only the appeal is granted.  




REMAND

Prior to considering the claim on the merits, under the duty 
to assist additional evidentiary development is needed.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that the current 
psychiatric disorder is related to 
service.  The claims folder must be made 
available to the examiner for review.  
The examiner is asked to considering the 
following:

Before service, the veteran was 
diagnosed with reactive psychosis 
diagnosed in January 1986 and  major 
depression with psychotic features 
during hospitalization from October 
1988 to December 1988; during 
service adjustment disorder was 
noted on separation examination and 
the veteran was administrative 
discharge from service because of a 
personality disorder; after service 
beginning with hospitalization in 
December 1994 and until 1999, the 
diagnosis was paranoid 
schizophrenia, and from 1999 and 
currently the diagnosis is 
schizoaffective disorder. 

With the above facts, the examiner 
is asked to address the following 
questions:  



a). Does the current diagnosis 
represent a progression of the 
prior diagnoses, starting with 
a psychosis and major 
depression that existed before 
service or the development of a 
new and separate condition? 

b). If the current diagnosis 
represents a progression of the 
prior diagnoses, starting with 
a psychosis and major 
depression that existed before 
service, did the pre-existing 
psychiatric disorder during 
service permanently increase in 
severity beyond the natural 
progression of the disorder, 
that is, there was a worsening 
of the underlying condition as 
contrasted to a worsening of 
symptoms, considering accepted 
medical principles, pertaining 
to the history, manifestation, 
clinical course, and character 
of the psychiatric disorder?

c). If the current diagnosis 
represents a new and separate 
condition, what is the 
relationship, if any, to the 
diagnosis of paranoid 
schizophrenia, first documented 
in December 1994?

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
reached is so evenly divided that it 
is as medically sound to find in 
favor of the conclusion as it is to 
find against it.  


If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.

2. After the above has been completed, 
the claim should be adjudicated on the 
merits.  If the decision remains adverse 
to the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


